department of the treasury internal_revenue_service washington d c number release date date uil contact person identification_number telephone number employer_identification_number - a q o i z z l o l o a u a n n n n r n n w o i u n n n r dear we have considered your ruling_request dated date as supplemented by your letter of date in which you request a 5-year extension under sec_4943 of the internal_revenue_code the code of the period to dispose_of certain excess_business_holdings facts m is an organization described in sec_501 of the code is classified as a private_foundation under sec_509 and is a private_operating_foundation as defined in sec_4942 m was incorporated on date as a nonprofit corporation under state q law m has three trustees one of whom is b on date b funded m with a gift of big_number of the total big_number issued and outstanding shares of common_stock of n the shares after the gift of the shares to m b owned a percent interest in n m owned an percent interest in n and p n’s employee_stock_ownership_plan owned a percent interest in n insofar as b is a substantial_contributor to m within the meaning of sec_4946 of the code and a foundation_manager of m within the meaning of sec_4946 the shares would constitute excess_business_holdings within the meaning of sec_4943 in the hands of m except for the operation of sec_4943 which treats the shares as held by a disqualified_person during a 5-year period beginning on date consequently to avoid being treated as having excess_business_holdings in n m was required to dispose_of substantially_all of the shares within years of date ie by date or to seek a 5-year extension of the original 5-year period under the provisions of sec_4943 m states that despite significant and diligent efforts to dispose_of the shares within the year period ending on date it was not able to do so absent a sale of the shares at a price substantially below their historic market_value m attributes the difficulty of selling the shares to the nature of n’s assets and activities prevailing market conditions and the fact that the shares represent a minority interest_in_a_closely_held_business n is in the residential mortgage lending business m states that because of the slump in the mortgage lending market business franchise values in the residential mortgage industry are substantially down including the value of n valued at dollar_figurex per share on date discounted from dollar_figure06x due to their minority interest status but had dropped to dollar_figure163x per share before discount by date for example the shares were m states that between date and date n o buyer ever expressed interest in acquiring a minority shareholding interest such as that of m thus m determined that the only realistic avenue for finding potential buyers of the s hares is through n and b and states that opportunities to sell the shares have generally involved a sale of n in which m would sell its shares as part of the overall transaction m provides detailed information about n’s efforts to sell its business to third party investors as a going concern during the years ending date during this period at least three significant efforts to sell n were made however these efforts were ultimately unsuccessful m states that it became clear that the marketplace of buyers was weak and thus the bargaining power of those few potential buyers was unfairly strong therefore b and the management of n concluded that greater value and better terms for n and its shareholders which include m could be realized by waiting to sell at a future date in addition to its efforts to sell the shares as a part of the overall sale of n m also states that it engaged in numerous discussions with p regarding a potential sale of all or part of the shares however p was not able to acquire m’s shares able to do so in the last years due to insufficient liquidity and has not been m states that it expects the market for n’s shares to improve considerably over the year period ending date the extension period m states that as the financial_market improves and circumstances indicate that the time is right b and the management of n plan to once again put n on the market m plans to dispose_of its shares in n within the extension period either as a part of a sale of n to a third_party_investor through a sale of its minority interest to a third_party_investor or through a sale of its shares to p which m believes will be in a better financial position in the coming years m states that it submitted this plan for disposing of the shares during the extension period to the attorney_general of q and that it will forward a copy of any response it receives from the attorney_general of q to the internal_revenue_service the service’ ruling requested m requests a 5-year extension to dispose_of the shares pursuant to sec_4943 of the code law sec_4943 of the code imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code defines excess_business_holdings with respect to the holdings of any private_foundation in any business_enterprise as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in any incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the secretary may extend for an additional years the initial 5-year period under sec_4943 for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if- a the foundation establishes that- i ii diligent efforts to dispose_of such holdings have been made within the initial 5-year period and disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period- i ii the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis m is a private_foundation described in sec_509 of the code and therefore subject_to the tax_on_excess_business_holdings imposed under sec_4943 by m’s own admission the shares would be treated as excess_business_holdings if not disposed of by date because it has not been able to dispose_of the shares m requests that the service grant it a 5-year extension to dispose_of the shares under the provisions of sec_4943 based on the information submitted it appears that m made diligent efforts to dispose_of the shares during the initial 5-year period ending date however due to among other reasons the nature of n’s assets and activities the fact that the shares represent a minority interest_in_a_closely_held_business and the substantial decline in the market_value of the shares resulting from prevailing economic conditions m has not been able to dispose_of the shares except at a price substantially below what m believes to be their fair_market_value thus the requirements under sec_4943 of the code have been met before the end of the initial 5-year period m submitted a request to the service under sec_4943 of the code for an additional 5-years to dispose_of the shares in its request m described its plan for disposing of the shares within the extension period m submitted this plan to the attorney_general of q and stated that a copy of any response it receives will be sent to the service thus the requirements under sec_4943 of the code have been met finally based on the information submitted it appears that m’s plan to dispose_of the shares can reasonably be expected to be carried out before the close of the 5-year extension period thus the requirement under sec_4943 of the code has been met consequently m meets the requirements under sec_4943 of the code for an extension of years to dispose_of the shares in n that constitute excess_business_holdings ruling accordingly based on the information submitted we rule as follows under the provisions of sec_4943 of the code we grant m an additional year period ending on date to dispose_of its excess_business_holdings in n this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice proposed deletions you should follow the instructions in notice if you disagree with our this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins manager exempt_organizations technical group enclosure notice
